Order
PER CURIAM.
Donald R. Ellison appeals from his conviction of sexual misconduct in the first degree in the Circuit Court of Nodaway County, Missouri. Ellison raises two points on appeal. First, he contends the evidence was insufficient to show that he subjected F.F. to “sexual contact” in that the testimony did not show that he touched F.F. with his genitals or that he touched her genitals, anus or breast. Second, he contends the evidence was insufficient to show the alleged offense occurred in Nodaway County, Missouri, in that the only evidence presented showed the alleged offense occurred in Burlington.
Affirmed. Rule 30.25(b).